OPINION — AG — ** MINERAL INTERESTS — PARTNERSHIPS ** (1) ASSUMING THAT IT EITHER OWNS OR LEASES THE LAND UNDER WHICH ITS MINERAL INTERESTS LIE, WHETHER A PARTNERSHIP OR LIMITED PARTNERSHIP CAN UTILIZE REVENUES IT RECEIVES FROM ITS INTERESTS IN OIL AND GAS PROPERTIES IN DETERMINING WHETHER IT HAS COMPLIED WITH THE SIXTY-FIVE PERCENT (65%) GROSS RECEIPTS TEST CONTAINED IN 18 O.S. 955 [18-955](A)(4)(C) DEPENDS UPON WHETHER IT IT ACTUALLY ALLOWING OTHERS TO EXTRACT THE MINERALS. THIS IS A QUESTION OF FACT BEYOND THE SCOPE OF AN ATTORNEY GENERAL OPINION. WE NOTE, HOWEVER, THAT AS A HOLDER OF A " WORKING INTEREST " A PARTNERSHIP OR LIMITED PARTNERSHIP WOULD BE LESS LIKELY TO BE ALLOWING OTHERS TO EXTRACT THE MINERALS. (2) A PARTNERSHIP OR LIMITED PARTNERSHIP CANNOT UTILIZE THE REVENUES IT RECEIVES FROM OIL OR GAS INTERESTS WHERE THOSE BY THE PARTNERSHIP OR LIMITED PARTNERSHIP IN DETERMINING WHETHER OR NOT IT HAS COMPLIED WITH THE GROSS RECEIPTS TEST CONTAINED IN 18 O.S. 955 [18-955](A)(4)(C) (3) THE FIVE HUNDRED DOLLAR ($500.00) FINE CONTAINED IN 18 O.S. 955 [18-955](B) MAY NOT BE IMPOSED FOR EACH DAY THE PROVISIONS OF 18 O.S. 955 [18-955](A) ARE VIOLATED. CITE: 18 O.S. 955 [18-955], 18 O.S. 955 [18-955](A), 18 O.S. 955 [18-955](A)(4)(C), 18 O.S. 955 [18-955](B), 82 O.S. 105.20 [82-105.20], 3A O.S. 204 [3A-204](17) (RANCHING CORPORATIONS, FARMING) (JOHN D. ROTHMAN)